Citation Nr: 1627231	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  11-21 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.   


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 







INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from January 1976 to January 1980, and from April 1981 to April 2005. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied service connection for sleep apnea.  

On the August 2011 substantive appeal, the Veteran requested a Travel Board hearing; however, the record reflects that a Travel Board hearing was never scheduled.  As discussed below, this decision constitutes a full grant of benefits sought on appeal; therefore, the Board finds there is no prejudice to the Veteran.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of sleep apnea.  

2.  The sleep apnea had its onset in service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In the present case, the Board is granting the claim for service connection for sleep apnea.  This decision constitutes a full grant of the benefits remaining on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection for Sleep Apnea 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R.	 § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 	 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).  As sleep apnea is not a disease listed under 38 C.F.R. § 3.309(a), the presumptive provisions based on "chronic" in-service symptoms and "continuous symptoms" after service do not apply, and the Board will address whether the sleep apnea may be service connected on a direct basis.  
A lay person is competent to report on the onset and reoccurrence of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 	 428 (2011); see also Jandreau v. Nicholson, 492 F.3d, 1372, 1376-77 (Fed. Cir. 2007).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 	 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 	 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A. 	 § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

The Veteran generally contends that the sleep apnea had its onset during active service, and was observed by his wife throughout the years.  See August 2011 substantive appeal (on a VA Form 9).  

The Board finds that, based on all the evidence of record, the Veteran has a diagnosis of sleep apnea.  In January 2009, the Veteran was afforded a VA examination to help determine the nature of any sleep disorder.  At that time, the VA examiner noted reports of difficulty staying asleep, loud snoring, and daytime somnolence, which by history began in 1996.  The VA examiner noted the chest x-ray indicated sleep apnea, but did not conduct a sleep study to confirm a diagnosis.  Nonetheless, in August 2009, the Veteran underwent a private sleep study, and a diagnosis of obstructive sleep apnea was rendered.  

Next, the Board finds that the evidence is in equipoise regarding whether the obstructive sleep apnea was "incurred in" service.  As stated above, the January 2009 VA examiner noted the Veteran reported a history of onset of symptoms in 1996, and additionally noted that in 2000 the Veteran received surgery for presumed sleep apnea; however, the VA examiner additionally noted there was no record of a sleep study.  

Service treatment records show that in October 1998 the Veteran sought treatment for chronic snoring, which disrupted the Veteran's sleeping pattern.  In November 1998, a diagnosis of "heroic snoring" with mild chronic inflammation of the uvula was made, and the Veteran underwent an uvulopalatoplasty.  A May 2000 service treatment record shows the Veteran continued to complain of progressively worse snoring.  In February 2003, the Veteran continued to complain of snoring, and was diagnosed with deviated septum, soft palate hypertrophy, and "sleep disordered breathing."  The February 2003 operative report notes a history of sleep apnea.  

In August 2011, the Veteran's wife, who is a registered nurse, wrote a statement regarding the onset of the Veteran's symptomatology.  She reported that she observed the Veteran's sleep pattern throughout the years, and, while sleeping, the Veteran would stop breathing for about 15-20 seconds, then cough or choke on saliva, take a deep breath and swallow, then resume normal breathing.  The Veteran's wife reported that she and the Veteran discussed the possibility of a sleep apnea diagnosis with the treating doctors while the Veteran was on active duty.  

In September 2011, the Veteran submitted a letter from his treating private physician regarding the sleep apnea.  At that time, the physician, who is on the American Board of Sleep Medicine, stated the evidence strongly suggests the sleep apnea had its onset as early as 1998 through 2003, based on the Veteran's prior medical history, including the pharyngeal surgeries and the sleep study conducted approximately six years after the surgeries.  

Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the sleep apnea was "incurred in" service, that is, it began in service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of direct service connection renders moot all other theories of service connection.  


ORDER

Service connection for sleep apnea is granted. 



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


